COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-11-00822-CR
Trial Court Cause
Number:                    10CR1217
Style:                     Thomas Wayne Florence
                           v The State of Texas
Date motion filed*:        August 27, 2013
Type of motion:            Motion to add attachments
Party filing motion:       Appellant, Thomas Wayne Florence
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of Justices Keyes, Higley, and Bland.

Date: September 26, 2013